18-1476
     Dong v. Barr
                                                                                 BIA
                                                                          Vomacka, IJ
                                                                         A200 829 361
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   CAI YUN DONG,
14            Petitioner,
15
16                  v.                                         18-1476
17                                                             NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Gerald Karikari, New York, NY.
24
25   FOR RESPONDENT:                 Ethan P. Davis, Acting Assistant
26                                   Attorney General; Jeffery R.
27                                   Leist, Senior Litigation Counsel;
28                                   Lance L. Jolley, Trial Attorney,
29                                   Office of Immigration Litigation,
30                                   United States Department of
31                                   Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Cai Yun Dong, a native and citizen of the

 6   People’s Republic of China, seeks review of an April 18,

 7   2018, decision of the BIA affirming an August 7, 2015,

 8   decision of an Immigration Judge (“IJ”) denying Dong’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Cai

11   Yun Dong, No. A200 829 361 (B.I.A. Apr. 18, 2018), aff’g

12   No. A 200 829 361 (Immig. Ct. N.Y. City Aug. 7, 2015).    We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history.

15       Under the circumstances, we consider both the IJ’s and

16   the BIA’s opinions “for the sake of completeness.”

17   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

18   Cir. 2006).    The applicable standards of review are well

19   established.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

20   Sessions, 891 F.3d 67, 76 (2d Cir. 2018); Santoso v.

21   Holder, 580 F.3d 110, 111 (2d Cir. 2009).    The agency


                                    2
 1   concluded that Dong was not credible as to her allegation

 2   of past persecution on account of her practice of

 3   Christianity and that she failed to establish a pattern or

 4   practice of persecution of Christians as needed to state a

 5   claim for relief from removal based on her practice of

 6   Christianity in the United States.

 7     A. Adverse Credibility Determination

 8       “Considering the totality of the circumstances, and all

 9   relevant factors, a trier of fact may base a credibility

10   determination on the demeanor, candor, or responsiveness of

11   the applicant or witness, the inherent plausibility of the

12   applicant’s or witness’s account, the consistency between

13   the applicant’s or witness’s written and oral statements

14   . . . , the internal consistency of each such statement

15   . . . without regard to whether an inconsistency,

16   inaccuracy, or falsehood goes to the heart of the

17   applicant’s claim, or any other relevant factor.”   8 U.S.C.

18   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

19 F.3d 162, 163–64 (2d Cir. 2008).   “We defer . . . to an

20   IJ’s credibility determination unless, from the totality of

21   the circumstances, it is plain that no reasonable fact-


                                  3
 1   finder could make such an adverse credibility ruling.”      Xiu

 2   Xia Lin, 534 F.3d at 167; accord Hong Fei Gao, 891 F.3d at

 3   76.   Substantial evidence supports the agency’s

 4   determination that Dong was not credible as to her claim

 5   that police had arrested and beaten her and would arrest

 6   her in the future on account of her unauthorized religious

 7   practice in China.

 8         The IJ reasonably found that Dong gave the impression

 9   that her testimony was memorized rather than based on

10   experience.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

11   Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).

12   That finding is supported by the record.   Dong repeatedly

13   changed dates stating that she had given the “wrong answer”

14   rather than indicating that she had trouble remembering the

15   dates.   Further, in response to questions posed by her

16   attorney, Dong’s testimony was clear and concise, but she

17   became evasive on cross-examination.   Finally, although not

18   discernable from the written transcript, the IJ observed

19   that Dong testified about the alleged persecution she

20   suffered with a flat affect.   Because the IJ’s demeanor

21   finding is supported by the record and the IJ was “in the


                                    4
 1   best position to evaluate whether apparent problems in

 2   [Dong’s] testimony suggest[ed] a lack of credibility,” we

 3   afford “particular deference” to that finding.     Jin Chen v.

 4   U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005).

 5       The IJ’s demeanor finding and the adverse credibility

 6   determination as a whole are further supported by specific

 7   examples of record inconsistencies.   See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); Li Hua Lin v. U.S. Dep’t of Justice,

 9   453 F.3d 99, 109 (2d Cir. 2006) (“We can be still more

10   confident in our review of observations about an

11   applicant’s demeanor where, as here, they are supported by

12   specific examples of inconsistent testimony.”).      For

13   example, Dong provided different descriptions of the

14   beatings she purportedly suffered, she made contradictory

15   statements regarding whether she had a Chinese passport,

16   her testimony that police were harassing her parents and

17   looking for her was inconsistent with her testimony that

18   she departed China without difficulty using her own

19   passport and that she obtained a new Chinese passport

20   without issue within months of her arrival in the United

21   States, and she provided inconsistent evidence as to


                                  5
 1   whether she belonged to a formal church in China.

 2       Given the demeanor and inconsistency findings, the

 3   agency’s adverse credibility determination is supported by

 4   substantial evidence.    See 8 U.S.C. § 1158(b)(1)(B)(iii).

 5   That determination is dispositive of asylum, withholding of

 6   removal, and CAT relief insofar as those claims were based

 7   on Dong’s assertion that officials persecuted and continued

 8   to look for her for practicing her religion in China.    See

 9   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

10     B. Burden of Proof

11       Because Dong was not credible as to her claim of past

12   persecution, she had the burden to establish a well-founded

13   fear persecution based on her religion by showing a

14   reasonable possibility that she would be singled out for

15   persecution or that there was a pattern or practice of

16   persecution of similarly situated Christians.   See 8 C.F.R.

17   § 1208.13(b)(2)(iii).    Dong argued only that she

18   established a pattern or practice of persecution.

19       The agency did not err in finding that Dong failed to

20   establish a pattern or practice of persecution of similarly

21   situated Christians.    The country conditions evidence in


                                    6
 1   the record shows that tens of millions of Christians

 2   practice in unregistered churches in China and that in some

 3   areas they do so without interference, and thus does not

 4   establish the systemic or pervasive persecution of

 5   similarly situated Christians sufficient to demonstrate a

 6   pattern and practice of persecution.   See 8 C.F.R.

 7   § 1208.13(b)(2)(iii); see also Santoso, 580 F.3d at 112 &

 8   n.1; In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005).

 9   Accordingly, because Dong failed to demonstrate a well-

10   founded fear of persecution on account of her religion, the

11   agency did not err in denying asylum, withholding of

12   removal, and CAT relief to that extent.   See Paul, 444 F.3d
13   at 156–57.

14       For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED

16   and stays VACATED.

17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe,
19                               Clerk of Court
20




                                   7